Name: Commission Regulation (EEC) No 3273/82 of 6 December 1982 amending Regulation (EEC) No 3433/81 in respect of the allocation of imports of preserved cultivated mushrooms originating in non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 12. 82 Official Journal of the European Communities No L 347/ 11 COMMISSION REGULATION (EEC) No 3273/82 of 6 December 1982 amending Regulation (EEC) No 3433/81 in respect of the allocation of imports of preserved cultivated mushrooms originating in non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118/81 (2), whereas provision should now be made for the alloca ­ tion for the period 1 January to 31 December 1983 ; Whereas experience shows that weekly notification of licence applications by Member States can usefully be replaced by monthly notification of the licences issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3433/81 is hereby amended as follows : 1 . Article 1 is replaced by the following : Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 5 thereof, Whereas Article 3 of Regulation (EEC) No 1796/81 lays down that the quantity of imports on which the additional amount is not to be levied is to be allotted among the supplier countries, taking into account traditional trade flows and new suppliers ; Whereas Commission Regulation (EEC) No 3433/81 (4), as amended by Regulation (EEC) No 2801 /82 (*), allocated the said quantity for 1982 ; 'Article 1 The quantity fixed in Article 3 of Regulation (EEC) No 1796/81 shall be allocated among the Member States for the period 1 January to 31 December 1983 as follows : (net weight in tonnes) . Country of origin Importing country China Korea Taiwan Hong Kong Spain Other Belgium ) Luxembourg ; 278  10  12  Denmark 536 20     Federal Republic of Germany 24 065 5 331 891 430 1 014 1 514 Greece 7 7 108  60 54 France 2  6   8 Ireland       Italy 3  4   11 Netherlands 62 50 13    United Kingdom 124 22 104 4   (') OJ No L 73, 21 . 3 . 1977, p . 1 . I1) OJ No L 118 , 30 . 4. 1981 , p . 10 . 3) OJ No L 183, 4 . 7 . 1981 , p . 1 . (4) OJ No L 346, 2 . 12 . 1981 , p . 5 . *) OJ No L 295, 21 . 10. 1982, p . 25 . No L 347/ 12 Official Journal of the European Communities 7. 12. 82 The above tonnages may be revised in the light of information relating to the quantity for which licences have been issued up to 30 September 1983 , so as to determine the quantity still to be imported in 1983 .' 2 . Article 7 is replaced by the following :  distinguishing between the quantities for which licences have been issued with and without the entry provided for in Article 6. The details shall be sent to the Commission not later than the ninth of each month in respect of the licences issued the previous month.' 'Article 7 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 'Member States shall notify the Commission every month of the quantities for which licences have been issued :  stating the origin of the products covered by licences, It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1982. For the Commission Poul DALSAGER Member of the Commission